 iIn the Matter of AMOS-THOMPSON CORPORATIONandUNITED VENEERAND LUMBER WORKERS L. I. U., AFFILIATED WITIi THE C. I. O.Case No. R-J135.DecidedMay 4,1943Mr. Wilbur F. Pell,of Shelbyville, Ind., for the Company.Mr. Howard L. McNamara,of Indianapolis, Ind., for the Union.Miss Melverm R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATElNENT OF THE CASEUpon petition duly filed by United Veneer and Lumber WorkersL. I. U., affiliated with the C. I. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Amos-Thompson Corporation, Edinburg,Indiana, herein called the .Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJohn J. Manning, Trial Examiner. Said bearing was held at Edin-burg, Indiana, on April 7, 1943.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Company filed an application for a sub-poenaduces tecumin which it requested that the Union be requiredto produce a copy of*its constitution and bylaws, all its books, records,and papers relating to union membership of and to the dues, fees,and assessments received from employees of the Company during the6 months preceding April 7, 1943; all resignations from membership,all removals from membership, and all applications for membershipof employees of the Company for the same period. The Trial Ex-aminer required that a copy of the constitution and bylaws beproduced, which the Union agreed to and did produce. The TrialExaminer denied the balance of the application.The Trial Exami-ner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.On April 13, 1943, the Company filed a brief which the Board hasconsidered.49 N. L. R B., No. 55.423 424DECISIONS OF NATIONAL LABORRELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAmos-Thompson Corporation, a corporation, is engaged in Edin-burg, Indiana, in the manufacture of -lumber, veneers; gunstocks, andplastic products.The Company purchases annually raw materials,valued in excess of $100,000, approximately 75 percent of which-isshipped to the -Company from points outside the State of Indiana.The Company manufactures finished products annually, valued inexcess of $100,000, of which in excess of 75 percent is sold and shippedby the, Company to points outside the State of Indiana.H. THE ORGANIZATION INVOLVEDUnited Veneer and Lumber Workers, L. I. U., is a labororganiza-tionaffiliated with the Congress of IndustrialOrganizations, ad-mitting to membership employees of the Company in the sawmill,veneer, and gunstock departments.III.THE QUESTION, CONCERNING REPRESENTATIONOn February 26, 1943, the Union notified the-Company by letterthat it represented a majority of the Company's employees, and re-quested a conference for the purpose of collective bargaining negotia-tions.On March 2, 1943, counsel for, the Company notified the Unionthat the manager of the Company was out of town, and that upon hisreturn the Union's request would be taken up with him.' On March2, 1943, the Union filed its petition, which was amended on March 23,1943.The Company at the hearing stated that it did not recognizethe Union as the sole exclusive bargaining agent for its employees inthe unit it sought to establish, ,or the unit the Company contends isappropriate.A statement prepared by a Field Examiner of the Board, intro-duced in evidence at the hearing, indicates that the Union represents,a substantial number of employees in. the .unit hereinafter found to beappropriate.'.iThe Field Examiner reported that the Union presented 66 memberst<ip cards, bearingapparently genuine signatures,52 of which bear the names of persons'appearing on theCompany's pay roll of March'4, 1943.Said pay roll contained the names of 176 personsin the appropriate unit.At the hearing, the Company stated that the number of persons'in,the unit is approximately 146Counsel for the Company argued that the Field Examiner's statement had no probativevalue;that the statement was made in the absence of any representative of the Company,V AMOS-THOMPSON, CORPORATION425We find that a question affecting commerce 'has arisen concerningthe representation of employees of the Company, within the meaningof Section '9 (c) and Section 2 (6) and (7), of the National LaborRelations'Act..V. THE APPROPRIATE UNITThe Union contends that the appropriate unit should comprise allproduction and maintenance employees of the veneer, sawmill, andgunstock departments, excluding all supervisory aid clerical em-ployees and employees in the- plastic department.The Companymaintains that the employees in the plastic department should beincluded in the unit, 'and agrees with all other exclusions listed bythe Union.The operations of the four departments involved in this proceedingare asfollows :`Sawmill department:Logs are brought into the sawmill and aresawed by electrical and power-driven saws into' lumber, which lumberis used in the different departments of the Company..The employeesalso engage in loading and unloading the lumber and stacking it inthe yards.Boxes are made in the sawmill department which areused in the plastic department for shipping the products of thatdepartment.Veneer department.;Logs are manufactured into cants and flinches,which are in turn heated in vats and prepared for the manufactureof veneer, chipped, treated, and put into crates for shipment.Gunstoclc department:The cants of the logs are manufactured intogunstock blanks which are shipped green.Plastic department:Material'in granulated form is purchased fromdifferent manufacturers.The material is generally shipped in drums,and is heated to dry before it goes into the injection melting machine.It is then heated to a high temperature so that it will flow, and isinjected into the metal which forms a base.that the Company has no knowledge of the truth of the statements contained therein, andobjected to the introduction of that statement in evidence.The Trial Examiner overruledthe objections.Counsel further argued that the Trial Examiner's ruling denying the Com-pany the privilege of cioss-examination on the Field Examiner's statement based on thestatements therein appearing was in error.We have heretofore affirmed the rulings of theTrial Examiner and we find that the Company's contentions are without meritAs wehave frequently stated, the report of a Board agent with respect to a claim of authorizationwho desire to be represented by a labor organization, but rather to protect the Companyand the Board from unfounded claims by such organizations and to give reasonable assurance that a substantial number of employees desire to be so represented. SeeMatter ofInterlake Iron CorporationandLocal Union1657,SteelWorke,8 Organizing Committee,38N. L R ' B. 139. 'We have uniformly held that in cases where the petitioning union does not seek certifi-cation upon the record, we do not permit a party opposing the petitioner to go behind theapparently genuine authorization in the manner proposed by the Company. SeeMatter ofAtlas Powder, Companyand Local 12083,-National Council of Gas, Coke S ChemicalWorkers,43 N. L. R. B. 757. 426DEIQISdONS OF NATIONAL LABOR RELATIONS BOARDIn support of its contention, the Company directs attention to thefact that there is one main office; that the time cards for all employeesare brought to the main office, and the pay roll for the entire plant ismade up at that office; that there are three watchmen for the wholeplant; that the same 'employees operate kilns for both the plastic andgunstock departments, and that there is a maintenance crew number-ing about six men, who work throughout the Company's operations.The record indicates, however, that each department has its ownsuperintendent; that with the exception of the occasional transfer oflaborers to help in crating or packing, no sizeable transfers have'tali'^enplace.Employees in the plastic department do no processingon any products of the Company other than on those in the plasticdepartment.It appears, therefore, that the plastic department isdistinguishable from the other units of the Company's operations,both as to the kind and degree of skill required of employees and thenature of its product. It further appears that there has been no-history of collective bargaining at the plant, that the Union has notattempted to organize the employees of the plastic department; 2 andthat no other union is seeking, to represent employees of the Companyon a broader basis.Under the circumstances, we are of the opinionthat the unit requested by the Union is appropriate.We find that all production and maintenance employees of the Com-pany in the veneer, sawmill, and gunstock departments, excluding allsupervisory and clerical employees and employees in the plastic depart-ment, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forth insaidDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-2The Company produced four witnesses working in the plastic department,who testifiedthat Howard L McNamara,field representative for the C I 0, appearing for the Unionherein,has solicited them for membershipUpon cross-examination,however, they ad-mitted that McNamara did not request their becoming members of the UnionMcNamaraadmitted that he solicited these witnesses;he denied soliciting them for membership inthe petitioning union,and stated that lie was attempting to secure their membership inUnited Cannery,Agricultural,Packing and Allied Workers Union, which union he wasrepresenting at the request of the International1 AMOS-THOMPSON CORPORATION427tions Act, and pursuant to Article III,' Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as.part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Amos-ThompsonCorpo'ra'tion, Edinburg, Indiana, ' an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the NinthRegion, actingin thismatter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees, in the armed forces of the United Stateswho'present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented by United Veneer and Lumber Work-ers L. I. U., affiliated with the C. I. 0., for the purposes of collectivebargaining.